405 S.E.2d 470 (1991)
261 Ga. 484
GEORGIA DEPARTMENT OF NATURAL RESOURCES et al.
v.
COWETA COUNTY, Georgia.
No. S91A0449.
Supreme Court of Georgia.
June 20, 1991.
Reconsideration Denied July 24, 1991.
Michael J. Bowers, Atty. Gen., Barbara H. Gallo, Asst. Atty. Gen., Atlanta, for Ga. Dept. of Natural Resources, et al.
A. Mitchell Powell, Jr., Sanders, Mottola, Haugen & Mann, Newnan, for Coweta County.
BENHAM, Justice.
In the notice of appeal filed in this case, appellant asserted that it seeks review of an interlocutory injunction entered in a case involving a sanitary landfill in Coweta County. The enumerations of error, however, relate to issues which, so far as the record shows, were not raised below or were not ruled upon below. In fact, the trial court specifically reserved ruling on one of the issues raised by enumeration of error.
The Supreme Court is a court for the trial and correction of errors of law committed in the trial courts, as shown by the record of what transpired therein which has been transmitted to it. [Kitchens v. State, 228 Ga. 624(1) (187 SE2d 268) (1972).]
Issues which have not been ruled on by the trial court may not be raised on appeal. Velkey v. Grimes, 214 Ga. 420, 105 S.E.2d 224 (1958). Since the burden is on appellant to show error by the record (Tukes v. State, 238 Ga. 114(2), 230 S.E.2d 841 (1976)), and appellant has not borne that burden, no ground for reversal appears.
Judgment affirmed.
All the Justices concur.